
	
		III
		110th CONGRESS
		1st Session
		S. RES. 341
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2007
			Ms. Snowe (for herself
			 and Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Concerning the recent forest fires in
		  Greece.
	
	
		Whereas more than 3,000 forest fires have been recorded in
			 Greece since June 2007;
		Whereas over a 10-day period, an estimated 4,000 people
			 saw their homes destroyed by the wildfires, which razed dozens of villages,
			 destroyed livestock and charred an estimated 469,000 acres of mostly forest and
			 farmland;
		Whereas dozens of Greek families have lost their loved
			 ones to the fires;
		Whereas thousands of Greeks have been left homeless and
			 hundreds of thousands of acres of pristine forest have been destroyed;
		Whereas hundreds of thousands of mature olive trees,
			 vineyards and thousands of animals perished in the flames;
		Whereas damage to the Greek economy is estimated at
			 between $1,600,000,000 and $5,400,000,000;
		Whereas the United States and Greece have stood side by
			 side in confronting world challenges throughout the 20th century, and will
			 stand together in confronting this new challenge; and
		Whereas the United States, through its government, its
			 people and its Greek-American community, has already extended significant
			 support to the people of Greece during this difficult time: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)extends its
			 condolences and sympathy to the Government and the people of Greece for the
			 grave loss of life and vast destruction caused by the devastating fires raging
			 through Greece;
			(2)vows its full
			 support and solidarity to a close friend, a strategic partner, and a
			 longstanding ally in this painful and difficult hour;
			(3)fully supports
			 the Administration's initiatives to provide assistance and relief to the people
			 of Greece, including its pledge of $1,500,000 in aid as well as expert and
			 technical assistance;
			(4)encourages public
			 institutions, specialized agencies, as well as private citizens, to offer their
			 resources; and
			(5)expresses
			 confidence that Greece and its people will succeed in overcoming the hardships
			 incurred through this tragedy.
			
